ae ex area sy we ay rs tax_exempt_and_government_entities_division release number release date legend org organization name org address department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx xx date date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court june 20xx certified mail -- return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt an exempt_organization and purpose you have ceased operating as providing any activities a charitable_organization section the c -1 d operated not exclusively for an exempt_purpose established that you have is regulations of any kind org also of treasury you have meaning within not you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing acting director eo examinations department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number person to contacv id number contact numbers telephone fax tax_exempt_and_government_entities_division org address dear we are sending the enclosed material under the provisions of your power_of_attorney or other authorization on file with us the taxpayer to whom this material relates for your convenience we have listed the name of if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures final letter taxpayer name org letter catalog number 34786r tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sheffield street 3rd floor mountainside nj date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f explanations of items tax identification_number sid aaa ivt'h tll stl name of taxpayer org schedule number or exhilat year period ended 20xx legend org organization name xx date motto motto issue the organization dissolved with the state and distributed its assets to organizations that are exempt under sec_501 and other sections is the organization able to terminate with the internal_revenue_service facts the organization was granted exemption in 20xx under sec_501 c the organizauion’s primary activity was the conducting of motto games for senior citizens this was the organization’s prumary and exclusive activity this was brought to the organization’s attention during an audit and they took the steps to willingly dissolve with the state and to terminate with the service the organization distributed its remaining assets to the homeowners_association that its members belong to the local pba to the local volunteer_fire_department to a couple of hospitals and to a first aid squad of the organization’s assets were distributed to organizations that are not exempt under sec_501 and sec_28 of their total assets were distributed to organizations that are exempt under sec_501 c ‘the organization’s organizing documents state that upon dissolution that the organization’s assets are to be distributed to organizations exempt under sec_501 the organizauon reported dollar_figure in revenue and in expenses for the year ended december 20nx ‘this results in a tax owed of since the organization reported a loss of dollar_figure in losses in the year ended 20xx and the nol_carryback would eliminate all of taxes owed in the prior year the agent accepts the signing of the form_6018 with no requirement for the organization to file form_1120 or to pay income taxes on the amounts reported in the year ending december 20xx law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or 1n opposition to any candidate for public_office federal regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section form 886-a catalog number 20810w page publish no rs gov department of the trcasury-internal revenue service cet explanations of items sehedule number or exhibit name of taxpayer org year period ended 20xx tax identification_number federal regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes federal regulations sec_1_501_c_3_-1 provide that an organization 1s not organized exclusively for one or more cxempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolutuon be distributed to its members or shareholders government ’s position the organization distributed some of the assets to organizations that are not exempt under sec_501 this is a requirement for all organizations that would like to be exempt under sec_501 ‘the organization failed to meet this requirement that is outlined in their organizing documents and as a result failed to continue to qualify for exemption taxpayer’s position the organization’s officials were not aware that donating the assets to other organizations would have any consequences they were under the impression that they just had to donate the assets to an exempt_organization the organization has ceased operations and will agree to the revocation as a matter of procedure since they have already dissolved with the state conclusion ‘the organization failed to operate in a manner that is required of a 501_c_3_organization when they decided to dissolve when they donated the organization’s remaining assets to organization’s that are not exempt under sec_501 c the organization is therefore subject_to revocation and the organization agrees to sign form_6018 to show that they are amenable to revocation since the organization reported a loss of dollar_figure in losses in the year ended 20xx and the nol catryback would eliminate all of taxes owed in the prior year the agent accepts the signing of the form_6018 with no requirement for the organization to file form_1120 or to pay income taxes on the amounts reported in the year ending december 20xx form 886-a catalog number 20810w page publish nours gov department of the ‘treasury-internal revenue service
